DETAILED ACTION
This correspondence is responsive to the Amendment filed on September 30, 2022. Claims 1-24 are pending in the application, with claims 1, 9 and 17 in independent form. Claims 1, 9 and 17 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Previc et al. (Pub. No. US 2010/0315329 A1, published Dec. 16, 2010) hereinafter Previc, in view of Chakraborty et al. (Pub. No. US 2006/0167760 A1, published July 27, 2006) hereinafter Chakraborty. Chakraborty provided on Applicant’s IDS filed October 4, 2022.

Regarding claim 1, Previc teaches:
A method for controlling content found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer, the method comprising: 
providing a sign-in window for display via the IETM viewer being executed on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed;
Previc teaches that, The method includes providing an electronic technical manual wherein the electronic technical manual is stored on a wearable computer; displaying at least a portion of the electronic technical manual to a user on a head worn display wherein the head worn display is configured to allow the user to simultaneously maintain a view of a work piece; and adjusting the displayed portion of the electronic technical manual based at least in part on a user input (A method for controlling content found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and ) wherein the user input is hands-free. Previc, para 6, 5, 15. 
Thus, Previc teaches A method for controlling content found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and access to the technical documentation for the item via an IETM viewer. 
Previc does not specifically disclose credentialed access and providing a sign-in window for display via the IETM viewer being executed on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed.
However, Chakraborty teaches in the field related to automated systems and methods for implementing e-business applications for managing and selling spare parts using electronic catalogs of spare parts that present static and/or real-time spare parts data from disparate backend data sources in a uniform, integrated manner, and support transaction activities such as navigating catalog content, as well as retrieving static and/or real-time spare parts information …. Chakraborty, para 2. Chakraborty teaches that e-business applications are supported by electronic catalogs of spare parts, which present spare parts content from disparate backend data sources in a uniform, integrated manner (IETM), as well as business logic programs that support transaction activities such as navigating and retrieving spare parts information and initiating spare parts sales, from the context of the electronic catalogs (IETM). Chakraborty, para 38.,  For example, FIG. 4 is a flow diagram illustrating a user login procedure according to an exemplary embodiment of the invention. When the system (101) receives a user login request (400), the user is prompted to enter a login ID and password (step 401) (providing a sign-in window for display via the IETM viewer being executed on a user computing entity). The system will check the validity of the submitted information by comparing the submitted information against the user information stored in the application database (115) (credentialed access). If there is no valid match (negative result in step 402), the system will prompt the user to enter the correct information (return to step 401) (a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential (login, password), the dataset, the selection of the unit displayed, and the selection of the object displayed). Chakraborty, Fig 4, 14A, para 81-84, 75-86, 38, 89, 115.
FIG. 14A illustrates an exemplary GUI screen, which provides a user interface for selecting a customer site and UnitID, according to an exemplary embodiment of the invention. As depicted in FIG. 14A, after a valid user (e.g., Mr. Jones) logs in for (or on-behalf of) a given customer (e.g., ACME), a GUI screen having a TOC (table of contents) section (1400) and main content section (1401) is presented to the user. The main section (1401) provides a pull-down menu (1402) for selecting a desired "customer site" from a plurality of sites associated with the customer, and/or a pull-down menu (1403) for selecting a UnitID (e.g., unit ID No. "800212") of a machine unit owned by the customer. The TOC section (1400) includes functions such as "change customer" and "select a unit", for example, which may be selected (e.g., via mouse click) (the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (input of a selection of a customer dataset),(ii) input of a selection of a unit displayed for the selectable unit field (input of a selection of a customer site unit displayed for the selectable customer site unit field), and (iii) input of a selection of an object displayed for the selectable object field (input of a selection of an UnitID object displayed for the selectable object field, a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential (login ID, password), the dataset (customer), the selection of the unit displayed (customer site unit), and the selection of the object displayed (UnitID)). Chakraborty, Figs 4, 14A, para 83-84, 75-86, 38, 89, 115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38.
providing a window for display via the IETM viewer, the window displaying the content found in the technical documentation; 
As discussed above, Previc in view of Chakraborty teaches a user signed into the IETM. Previc teaches that, In general, the present disclosure describes a system and method that may allow a user to select, access, display and/or navigate through an electronic technical manual (ETM) in a hands-free manner (providing a window for display via the IETM viewer, the window displaying the content found in the technical documentation). The ETM may be stored in a wearable, e.g., a relatively small, computer and may be displayed on a head worn display (HMD) that allows the user to simultaneously view the ETM and a work piece. The system and method may allow the user to enter and store data and/or narration, e.g., dictation, in a hands-free manner. User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. Previc, Abstract, para 15, 5-7. 
receiving a first verbal command, wherein the first verbal command is received as a result of the user speaking the first verbal command that is detected by an audio input of the user computing entity; responsive to receiving the first verbal command: identifying, via one or more processors, a focus of a first portion of the content; and causing, via the one or more processors, a first action to be performed based at least in part on the first verbal command with respect to a first user interface control element associated with the first portion of the content; and 
after causing the first action to be performed with respect to the first user interface control element associated with the first portion of the content: receiving a second verbal command, wherein the second verbal command is received as a result of the user speaking the second verbal command that is detected by the audio input of the user computing entity; and responsive to receiving the second verbal command: identifying, via the one or more processors, a focus of a second portion of the content; and causing, via the one or more processors, a second action to be performed based at least in part on the second verbal command with respect to a second user interface control element associated with the second portion of the content (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands (receiving a first verbal command, wherein the first verbal command is received as a result of the user speaking the first verbal command that is detected by an audio input of the user computing entity). Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (responsive to receiving the first verbal (first navigation) command: identifying, via one or more processors, a focus of a first portion of the content (a current focus of a first portion of content display to navigate from); and causing, via the one or more processors, a first action to be performed (performing first navigation action for paging up/down, scrolling up/down/left/right, zooming in/out) based at least in part on the first verbal (first navigation) command with respect to a first user interface control element (a first UI navigation control element) associated with the first portion of the content) etc.. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands (after causing the first action (after first navigation action to second content portion) to be performed with respect to the first user interface control element associated with the first portion of the content: receiving a second verbal (another second navigation) command, wherein the second verbal command is received as a result of the user speaking the second verbal (another second navigation) command that is detected by the audio input of the user computing entity; and responsive to receiving the second verbal command: identifying, via the one or more processors, a focus of a second portion of the content (a current focus of a second navigated to portion of content display from which to navigate from); and causing, via the one or more processors, a second action (performing second navigation action for paging up/down, scrolling up/down/left/right, zooming in/out) to be performed based at least in part on the second verbal command with respect to a second user interface control element (a second UI navigation control element) associated with the second portion of the content) without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).

Regarding claim 5, which depends from claim 1 and recites:
wherein the focus of the first portion of the content comprises a selection of the first portion of the content via a selection verbal command received as a result of the user speaking the selection verbal command that is detected by the audio input of the user computing entity (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands. Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (focus of the first portion of the content comprises a selection of the first portion of the content via a selection verbal command received as a result of the user speaking the selection verbal command that is detected by the audio input (focus of the first portion of content comprises a zooming in/out selection of the first portion of the content via a zooming selection voice command that is detected) of the user computing entity) etc.. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).

Regarding claim 6, which depends from claim 1 and recites:
wherein the first action comprises causing the first user interface control element to at least one of convey input, navigate to a particular section of the first portion of the content, or display other content associated with the first portion of the content (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands. Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (first action comprises causing the first user interface control element to at least one of convey input, navigate to a particular section of the first portion of the content, or display other content associated with the first portion of the content) etc. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).  

Regarding claim 7, which depends from claim 1 and recites:
wherein the focus of the second portion of the content results from the first action being performed with respect to the first user interface control element associated with the first portion of the content (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands. Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (the focus of the second portion of the content results from the first action (navigation) being performed with respect to the first user interface control element associated with the first portion of the content) etc. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).  

Claims 9 and 13-15 recite apparatus that parallel the methods of claims 1 and 5-7. Therefore, the analysis discussed above with respect to claims 1 and 5-7 also applies to claims 9 and 13-15, respectively. Accordingly, claims 9 and 13-15 are rejected based on substantially the same rational as set forth above with respect to claims 9 and 13-15. 
More specifically regarding An apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (i.e., Previc, para 5-7, 58).

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Previc, in view of Chakraborty as applied to claims 1 and 9 above, and further in view of Kirazci et al. (Pub. No. US 2020/0294497 A1, published Sep. 17, 2020) hereinafter Kirazci.

Regarding claim 2, which depends from claim 1 and further recites:
processing one or more features of the first verbal command using a verbal command machine learning model to generate the first action; and processing one or more features of the second verbal command using the verbal command machine learning model to generate the second action.  
Previc in view of Chakraborty teaches the method of claim 1 from which claim 2 depends, including the first and second verbal commands and actions. Previc discloses that, The training 400 program flow may begin at Start 402. A command may be displayed 404 to a user on, for example, an HMD. For example, the command may include a navigation action, e.g., the words "Scroll up" and/or a sequence of kinemes corresponding to the action "scroll up". A user response may then be detected 406. For example, the user response may be detected 406 using a microphone, e.g., microphone 115 and/or a motion sensor, e.g., motion sensor 120. … For example, training may be complete if the captured and recognized user response matches the displayed command in a predefined fraction of a predefined number of tries. If training is not complete, … The training program 400 may be repeated for any or all of the gestures and/or speech elements, including voice commands (processing one or more features of the first verbal command using a verbal command ) and/or data entry parameters. Previc, Figs 3, 4A-4D, para 45. Thus, Previc teaches processing one or more features of the first verbal command using a verbal command does not specifically disclose using a verbal command machine learning model.
However, Kirazci teaches in the field related to multi-modal interaction between users and computing services. Kirazci, Abstract, para 4. Kirazci teaches that, In addition to or instead of grammars, in some implementations, intent matcher 135 may employ one or more trained machine learning models, alone or in combination with one or more grammars and/or visual cues. These trained machine learning models may also be stored in one or more databases and may be trained to identify intents, e.g., by embedding data indicative of a user's utterance (processing one or more features of the first verbal command (utterance) using a verbal command machine learning model to generate the first action (intent); and processing one or more features of the second verbal command (utterance) using the verbal command machine learning model to generate the second action (intent)) and/or any detected user-provided visual cues into a reduced dimensionality space, and then determining which other embeddings (and therefore, intents) are most proximate, e.g., using techniques such as Euclidean distance, cosine similarity, etc. Kirazci, para 62, 48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and the machine learning model of Kirazci, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and in order to facilitate providing a user with a variety vocal input for performing tasks, and interacting with online services. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38. Kirazci, para 1-4.

Regarding claim 3, which depends from claim 2 and recites:
wherein the verbal command machine learning model is trained using first training data comprising a first plurality of samples of the user speaking the first verbal command for the first action and second training data comprising a second plurality of samples of the user speaking the second verbal command for the second action.  
Previc in view of Chakraborty and Kirazci teaches the method of claim 2 from which claim 3 depends, including the processing features of first and second verbal commands using a verbal command machine learning model to generate first and second actions. 
Previc discloses that, The training 400 program flow may begin at Start 402. A command may be displayed 404 to a user on, for example, an HMD. For example, the command may include a navigation action, e.g., the words "Scroll up" and/or a sequence of kinemes corresponding to the action "scroll up". A user response may then be detected 406. For example, the user response may be detected 406 using a microphone, e.g., microphone 115 and/or a motion sensor, e.g., motion sensor 120. … For example, training may be complete if the captured and recognized user response matches the displayed command in a predefined fraction of a predefined number of tries. If training is not complete, … The training program 400 may be repeated for any or all of the gestures and/or speech elements, including voice commands (processing one or more features of the first verbal command using a verbal command  first training data comprising a first plurality of samples of the user speaking the first verbal command for the first action and second training data comprising a second plurality of samples of the user speaking the second verbal command for the second action) and/or data entry parameters. Previc, Figs 3, 4A-4D, para 45. Thus, Previc teaches processing one or more features of the first verbal command using a verbal command training data comprising a second plurality of samples of the user speaking the second verbal command for the second action. Previc does not specifically disclose a verbal command machine learning model trained using training data.
However, Kirazci teaches in the field related to multi-modal interaction between users and computing services. Kirazci, Abstract, para 4. Kirazci teaches that, In addition to or instead of grammars, in some implementations, intent matcher 135 may employ one or more trained machine learning models, alone or in combination with one or more grammars and/or visual cues. These trained machine learning models (verbal command machine learning model trained using training data) may also be stored in one or more databases and may be trained to identify intents, e.g., by embedding data indicative of a user's utterance (processing one or more features of the first verbal command (utterance) using a verbal command machine learning model to generate the first action (intent); and processing one or more features of the second verbal command (utterance) using the verbal command machine learning model to generate the second action (intent)) and/or any detected user-provided visual cues into a reduced dimensionality space, and then determining which other embeddings (and therefore, intents) are most proximate, e.g., using techniques such as Euclidean distance, cosine similarity, etc. Kirazci, para 62, 48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and the verbal command machine learning model trained using training data of Kirazci, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and in order to facilitate providing a user with a variety vocal input for performing tasks, and interacting with online services. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38. Kirazci, para 1-4.

Regarding claim 4, which depends from claim 3 and recites:
wherein the user identifies the first action for the first verbal command and the second action for the second verbal command.  
Previc in view of Chakraborty and Kirazci teaches the method of claim 3 from which claim 4 depends, including the processing features of first and second verbal commands using a verbal command machine learning model to generate first and second actions. Previc discloses that, Turning again to FIG. 3, the speech recognition module 340 may be configured to generate an output based on user speech, e.g., a voice command. ... Speech recognition accuracy and/or speed may depend on a number of factors including ambient noise, user training and/or a number of "speech elements," e.g., voice commands, to be recognized. As used herein a "speech element" may be understood as one or more predefined words corresponding to a voice command and/or a data entry parameter, e.g., number, letter, and/or parameter name. A speech vocabulary may be understood as a finite number of predefined speech elements. For the wearable workspace 10, the number of speech elements may be based on desired activities. A speech vocabulary may be defined by a user (the user identifies the first action for the first verbal command and the second action for the second verbal command) and/or a speech element may be chosen based on relative ease of learning by a user and/or relative ease of detection and/or capture by a speech recognition module. For example, selecting, displaying, accessing and navigating in ETMs may require a relatively small number of commands (the user identifies the first action for the first verbal command and the second action for the second verbal command) which may increase speech recognition accuracy. Previc, para 37.

Claims 10-12 recite apparatus that parallel the methods of claim 2-4. Therefore, the analysis discussed above with respect to claims 2-4 also applies to claims 10-12, respectively. Accordingly, claims 10-12 are rejected based on substantially the same rational as set forth above with respect to claims 2-4.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Previc, in view of Chakraborty as applied to claims 1 and 15 above, and further in view of Birnbaum et al. (Patent No. US 7,890,336 B2, issued Feb. 15, 2011) hereinafter Birnbaum.

Regarding claim 8, which depends from claim 7and recites:
wherein the content comprises a plurality of sequential portions of the content, the second portion of the content immediately follows the first portion of the content in the plurality of sequential portions of the content, 
Previc in view of Guerin teaches the method of claim 7 from which claim 8 depends, including the first and second portions of the content. Previc teaches that, In general, the present disclosure describes a system and method that may allow a user to select, access, display and/or navigate through an electronic technical manual (ETM) in a hands-free manner (the content (interactive ETM) comprises a plurality of sequential portions of the content, the second portion of the content (the navigated to, paged down to, scrolled down to, second portion of content) immediately follows the first portion of the content in the plurality of sequential portions of the content). Previc, Abstract, para 15, 5-7. User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. … For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (the content (interactive ETM) comprises a plurality of sequential portions of the content, the second portion of the content (the navigated to, paged down to, scrolled down to, second portion of content) immediately follows the first portion of the content in the plurality of sequential portions of the content) etc. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.  
Previc in view of Chakraborty does not specifically disclose: 
and the first action with respect to the first user interface control element associated with the first portion of the content comprises 153AttyDktNo. 056262/555252LEGAL02/40429797v1setting the first user interface control element associated with the first portion of the content to indicate a completion of the first portion of the content.  
However, Birnbaum teaches in the field related to systems and methods useful for assisting a user in the performance of tasks. More specifically, the inventive concepts relate to systems and methods for providing interactive and task sensitive assistance to the user in performance of such tasks. Birnbaum, col 1:13-17. Birnbaum teaches that, The user can speak a variety of commands, such as "I'm ready" or "Let's begin" to start the cooking process. At each step, the user speaks to the system naturally and unaffectedly, as he would to another human being. This way, the user is in control of the speed at which he moves through each step. An example of a transcript for a typical interaction between a user and the system is provided below: System: Welcome to The Interactive Cooking System. What do you want to cook today? [User selects recipe] System: Please wait. Preparing recipe. System: Let's get cookin'! User: I'm ready. System: Mix lime juice and chili powder in medium glass or plastic bowl. User: How much lime? System: You need 2 tablespoons of lime juice. User: Okay, now what? System: Stir in chicken until well coated. . . . System: Cover and refrigerate 1 hour. User: Wait, what? System: Cover and refrigerate 1 hour. User: Can you show me the ingredients? [Ingredients window pops up] User: Great thanks. [Ingredients window closes] (first action with respect to the first user interface control element (ingredients window) associated with the first portion of the content (ingredients portion of content) comprises 153AttyDktNo. 056262/555252LEGAL02/40429797v1setting the first user interface control element associated with the first portion of the content to indicate a completion of the first portion of the content (setting ingredients window associated with ingredients content portion to close indicating completion of ingredients content portion)) User: What's next? System: Heat wok or 12-inch skillet over high heat. There is help available for wok. User: What is that? [Video window pops up] User: [During video] Start over. [Video starts over] User: Thanks, that was helpful. [Video window closes] User: Ok, got it. System: Add 1 tablespoon of the oil. There is help available for add 1 tablespoon of the oil. User: How do I do that? [Video window pops up] User: [During video] Pause. [Video pauses] User: Play. [Video continues] User: Close. [Video window closes] . . . System: Remove chicken from wok. User: What was the last step again? System: Stir-fry 5 to 6 minutes or until chicken is no longer pink in center. User: What do I do now? . . . User: All done, thanks. [Cook window closes] System: Good job, it looks yummy! Birnbaum, Figs 1-4, col 3:38 – col 4:17, col 3:4-37, col 4:18-26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and the interactive task assistant features providing the first action with respect to the first user interface control element associated with the first portion of the content comprises 153AttyDktNo. 056262/555252LEGAL02/40429797v1setting the first user interface control element associated with the first portion of the content to indicate a completion of the first portion of the content of Birnbaum, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and in order to assist and help a user perform tasks and facilitate a hands-free interaction, but also attending to the details of the task itself. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38.  Birnbaum, col 1:33-46, 13-32.

Claim 16 recites an apparatus that parallels the method of claim 8. Therefore, the analysis discussed above with respect to claim 8 also applies to claim 16. Accordingly, claim 16 is rejected based on substantially the same rational as set forth above with respect to claim 8.

Claims 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Previc in view of Chakraborty and DT Series Technical Manual (by Deutsch Industrial, Retrieved at https://www.farnell.com/datasheets/628276.pdf, archived February 22, 2020, pages 1-13 ) hereinafter DT Series Technical Manual.

Regarding claim 17, Previc teaches:
A non-transitory computer storage medium comprising instructions (i.e., Previc, para 5-7, 58) for displaying media content of an electrical connector comprising a plurality of pins that is referenced in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer, the instructions being configured to cause one or more processors to at least perform operations (i.e., Previc, para 5-7, 58) configured to: 
Previc teaches that, The method includes providing an electronic technical manual wherein the electronic technical manual is stored on a wearable computer; displaying at least a portion of the electronic technical manual to a user on a head worn display wherein the head worn display is configured to allow the user to simultaneously maintain a view of a work piece; and adjusting the displayed portion of the electronic technical manual based at least in part on a user input (displaying media content ) wherein the user input is hands-free. Previc, para 6, 5, 15. Previc does not specifically disclose credentialed.
provide a sign-in window for display via the IETM viewer being executed on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed; 
Thus, Previc teaches A method for controlling content found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and access to the technical documentation for the item via an IETM viewer. 
Previc does not specifically disclose credentialed access and providing a sign-in window for display via the IETM viewer being executed on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed.
However, Chakraborty teaches in the field related to automated systems and methods for implementing e-business applications for managing and selling spare parts using electronic catalogs of spare parts that present static and/or real-time spare parts data from disparate backend data sources in a uniform, integrated manner, and support transaction activities such as navigating catalog content, as well as retrieving static and/or real-time spare parts information …. Chakraborty, para 2. Chakraborty teaches that e-business applications are supported by electronic catalogs of spare parts, which present spare parts content from disparate backend data sources in a uniform, integrated manner (IETM), as well as business logic programs that support transaction activities such as navigating and retrieving spare parts information and initiating spare parts sales, from the context of the electronic catalogs (IETM). Chakraborty, para 38.,  For example, FIG. 4 is a flow diagram illustrating a user login procedure according to an exemplary embodiment of the invention. When the system (101) receives a user login request (400), the user is prompted to enter a login ID and password (step 401) (providing a sign-in window for display via the IETM viewer being executed on a user computing entity). The system will check the validity of the submitted information by comparing the submitted information against the user information stored in the application database (115) (credentialed access). If there is no valid match (negative result in step 402), the system will prompt the user to enter the correct information (return to step 401) (a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential (login ID, password), the dataset, the selection of the unit displayed, and the selection of the object displayed). Chakraborty, Fig 4, 14A, para 81-84, 75-86, 38, 89, 115.
FIG. 14A illustrates an exemplary GUI screen, which provides a user interface for selecting a customer site and UnitID, according to an exemplary embodiment of the invention. As depicted in FIG. 14A, after a valid user (e.g., Mr. Jones) logs in for (or on-behalf of) a given customer (e.g., ACME), a GUI screen having a TOC (table of contents) section (1400) and main content section (1401) is presented to the user. The main section (1401) provides a pull-down menu (1402) for selecting a desired "customer site" from a plurality of sites associated with the customer, and/or a pull-down menu (1403) for selecting a UnitID (e.g., unit ID No. "800212") of a machine unit owned by the customer. The TOC section (1400) includes functions such as "change customer" and "select a unit", for example, which may be selected (e.g., via mouse click) (the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (input of a selection of a customer dataset),(ii) input of a selection of a unit displayed for the selectable unit field (input of a selection of a customer site unit displayed for the selectable customer site unit field), and (iii) input of a selection of an object displayed for the selectable object field (input of a selection of an UnitID object displayed for the selectable object field, a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential (login ID, password), the dataset (customer), the selection of the unit displayed (customer site unit), and the selection of the object displayed (UnitID)). Chakraborty, Figs 4, 14A, para 83-84, 75-86, 38, 89, 115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38.
Previc in view of Chakraborty does not specifically disclose content of an electrical connector comprising a plurality of pins.
However, DT Series Technical Manual teaches content of an electrical connector comprising a plurality of pins. DT Series Technical Manual, p 1-13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and the content of an electrical connector comprising a plurality of pins of DT Series Technical Manual, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and to enable providing technical manual content including electrical connector information. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38. DT Series Technical Manual, p 1-13.
provide a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM, the window displaying the content found in the technical documentation; 
As discussed above, Previc in view of Chakraborty and DT Series Technical Manual teaches a user signed into the IETM. Previc teaches that, In general, the present disclosure describes a system and method that may allow a user to select, access, display and/or navigate through an electronic technical manual (ETM) in a hands-free manner (providing a window for display via the IETM viewer executing on a user computing entity being used by a user of the IETM, the window displaying the content found in the technical documentation). The ETM may be stored in a wearable, e.g., a relatively small, computer and may be displayed on a head worn display (HMD) that allows the user to simultaneously view the ETM and a work piece. The system and method may allow the user to enter and store data and/or narration, e.g., dictation, in a hands-free manner. User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. Previc, Abstract, para 15, 5-7. 
receive a first verbal command, wherein the first verbal command is received as a result of the user speaking the first verbal command that is detected by an audio input of the user computing entity; responsive to receiving the first verbal command: identify a focus of a first portion of the content; and cause a first action to be performed based at least in part on the first verbal command with respect to a first user interface control element associated with the first portion of the content; and 
after causing the first action to be performed with respect to the first user interface control element associated with the first portion of the content: receive a second verbal command, wherein the second verbal command is received as a result of the user speaking the second verbal command that is detected by the audio input of the user computing entity; and responsive to receiving the second verbal command: identify a focus of a second portion of the content; and 156AttyDktNo. 056262/555252 LEGAL02/40429797v1cause a second action to be performed based at least in part on the second verbal command with respect to a second user interface control element associated with the second portion of the content (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands (receiving a first verbal command, wherein the first verbal command is received as a result of the user speaking the first verbal command that is detected by an audio input of the user computing entity). Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (responsive to receiving the first verbal (first navigation) command: identifying, via one or more processors, a focus of a first portion of the content (a current focus of a first portion of content display to navigate from); and causing, via the one or more processors, a first action to be performed (performing first navigation action for paging up/down, scrolling up/down/left/right, zooming in/out) based at least in part on the first verbal (first navigation) command with respect to a first user interface control element (a first UI navigation control element) associated with the first portion of the content) etc.. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands (after causing the first action (after first navigation action to second content portion) to be performed with respect to the first user interface control element associated with the first portion of the content: receiving a second verbal (another second navigation) command, wherein the second verbal command is received as a result of the user speaking the second verbal (another second navigation) command that is detected by the audio input of the user computing entity; and responsive to receiving the second verbal command: identifying, via the one or more processors, a focus of a second portion of the content (a current focus of a second navigated to portion of content display from which to navigate from); and causing, via the one or more processors, a second action (performing second navigation action for paging up/down, scrolling up/down/left/right, zooming in/out) to be performed based at least in part on the second verbal command with respect to a second user interface control element (a second UI navigation control element) associated with the second portion of the content) without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).  

Regarding claim 21, which depends from claim 17 and recites:
wherein the focus of the first portion of the content comprises a selection of the first portion of the content via a selection verbal command received as a result of the user speaking the selection verbal command that is detected by the audio input of the user computing entity (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands. Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (focus of the first portion of the content comprises a selection of the first portion of the content via a selection verbal command received as a result of the user speaking the selection verbal command that is detected by the audio input (focus of the first portion of content comprises a zooming in/out selection of the first portion of the content via a zooming selection voice command that is detected) of the user computing entity) etc.. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).

Regarding claim 22, which depends from claim 17 and recites:
wherein the first action comprises causing the first user interface control element to at least one of convey input, navigate to a particular section of the first portion of the content, or display other content associated with the first portion of the content (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands. Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (first action comprises causing the first user interface control element to at least one of convey input, navigate to a particular section of the first portion of the content, or display other content associated with the first portion of the content) etc. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).  

Regarding claim 23, which depends from claim 17 and recites:
wherein the focus of the second portion of the content results from the first action being performed with respect to the first user interface control element associated with the first portion of the content (i.e., User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. User inputs may be detected, i.e., captured, by, e.g., a motion sensor for gestures and/or a microphone for voice commands. Each detected user input may be provided to a recognition module that may be configured to recognize the detected user input, i.e., to determine whether the detected user input corresponds to predefined user input in a stored list of predefined user inputs, and determine a desired action, e.g., navigation and/or data entry, based on the recognized user input. For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (the focus of the second portion of the content results from the first action (navigation) being performed with respect to the first user interface control element associated with the first portion of the content) etc. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.).  

Claims 18-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Previc, in view of Chakraborty and DT Series Technical Manual as applied to claim 17 above, and further in view of Kirazci et al. (Pub. No. US 2020/0294497 A1, published Sep. 17, 2020) hereinafter Kirazci.

Regarding claim 18, which depends from claim 17 and further recites:
wherein the instructions are configured to cause the one or more processors to at least perform operations configured to: process one or more features of the first verbal command using a verbal command machine learning model to generate the first action; and process one or more features of the second verbal command using the verbal command machine learning model to generate the second action.  
Previc in view of Chakraborty and DT Series Technical Manual teaches non-transitory computer storage medium of claim 17 from which claim 18 depends, including the first and second verbal commands and actions. Previc discloses that, The training 400 program flow may begin at Start 402. A command may be displayed 404 to a user on, for example, an HMD. For example, the command may include a navigation action, e.g., the words "Scroll up" and/or a sequence of kinemes corresponding to the action "scroll up". A user response may then be detected 406. For example, the user response may be detected 406 using a microphone, e.g., microphone 115 and/or a motion sensor, e.g., motion sensor 120. … For example, training may be complete if the captured and recognized user response matches the displayed command in a predefined fraction of a predefined number of tries. If training is not complete, … The training program 400 may be repeated for any or all of the gestures and/or speech elements, including voice commands (process one or more features of the first verbal command using a verbal command ) and/or data entry parameters. Previc, Figs 3, 4A-4D, para 45. Thus, Previc teaches processing one or more features of the first verbal command using a verbal command does not specifically disclose using a verbal command machine learning model.
However, Kirazci teaches in the field related to multi-modal interaction between users and computing services. Kirazci, Abstract, para 4. Kirazci teaches that, In addition to or instead of grammars, in some implementations, intent matcher 135 may employ one or more trained machine learning models, alone or in combination with one or more grammars and/or visual cues. These trained machine learning models may also be stored in one or more databases and may be trained to identify intents, e.g., by embedding data indicative of a user's utterance (processing one or more features of the first verbal command (utterance) using a verbal command machine learning model to generate the first action (intent); and processing one or more features of the second verbal command (utterance) using the verbal command machine learning model to generate the second action (intent)) and/or any detected user-provided visual cues into a reduced dimensionality space, and then determining which other embeddings (and therefore, intents) are most proximate, e.g., using techniques such as Euclidean distance, cosine similarity, etc. Kirazci, para 62, 48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and electrical connector content of DT Series Technical Manual and the machine learning model of Kirazci, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and to provide technical manual content including electrical connector information and to facilitate providing a user with a variety vocal input for performing tasks, and interacting with online services. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38. DT Series Technical Manual, p 1-13. Kirazci, para 1-4.

Regarding claim 19, which depends from claim 18 and further recites:
wherein the verbal command machine learning model is trained using first training data comprising a first plurality of samples of the user speaking the first verbal command for the first action and second training data comprising a second plurality of samples of the user speaking the second verbal command for the second action. 
Previc in view of Chakraborty and DT Series Technical Manual teaches the non-transitory computer storage medium of claim 18 from which claim 19 depends, including the processing features of first and second verbal commands using a verbal command machine learning model to generate first and second actions. Previc discloses that, The training 400 program flow may begin at Start 402. A command may be displayed 404 to a user on, for example, an HMD. For example, the command may include a navigation action, e.g., the words "Scroll up" and/or a sequence of kinemes corresponding to the action "scroll up". A user response may then be detected 406. For example, the user response may be detected 406 using a microphone, e.g., microphone 115 and/or a motion sensor, e.g., motion sensor 120. … For example, training may be complete if the captured and recognized user response matches the displayed command in a predefined fraction of a predefined number of tries. If training is not complete, … The training program 400 may be repeated for any or all of the gestures and/or speech elements, including voice commands (processing one or more features of the first verbal command using a verbal command  first training data comprising a first plurality of samples of the user speaking the first verbal command for the first action and second training data comprising a second plurality of samples of the user speaking the second verbal command for the second action) and/or data entry parameters. Previc, Figs 3, 4A-4D, para 45. Thus, Previc teaches processing one or more features of the first verbal command using a verbal command data comprising a second plurality of samples of the user speaking the second verbal command for the second action. Previc does not specifically disclose a verbal command machine learning model trained using training data.
However, Kirazci teaches in the field related to multi-modal interaction between users and computing services. Kirazci, Abstract, para 4. Kirazci teaches that, In addition to or instead of grammars, in some implementations, intent matcher 135 may employ one or more trained machine learning models, alone or in combination with one or more grammars and/or visual cues. These trained machine learning models (verbal command machine learning model trained using training data) may also be stored in one or more databases and may be trained to identify intents, e.g., by embedding data indicative of a user's utterance (processing one or more features of the first verbal command (utterance) using a verbal command machine learning model to generate the first action (intent); and processing one or more features of the second verbal command (utterance) using the verbal command machine learning model to generate the second action (intent)) and/or any detected user-provided visual cues into a reduced dimensionality space, and then determining which other embeddings (and therefore, intents) are most proximate, e.g., using techniques such as Euclidean distance, cosine similarity, etc. Kirazci, para 62, 48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and electrical connector content of DT Series Technical Manual and the verbal command machine learning model trained using training data of Kirazci, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and to provide technical manual content including electrical connector information and in order to facilitate providing a user with a variety vocal input for performing tasks, and interacting with online services. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38.  DT Series Technical Manual, p 1-13. Kirazci, para 1-4. 

Regarding claim 20, which depends from claim 19 and recites:
wherein the user identifies the first action for the first verbal command and the second action for the second verbal command.  
Previc in view of Guerin and DT Series Technical Manual teaches the non-transitory computer storage medium of claim 19 from which claim 20 depends, including the processing features of first and second verbal commands using a verbal command machine learning model to generate first and second actions. Previc discloses that, Turning again to FIG. 3, the speech recognition module 340 may be configured to generate an output based on user speech, e.g., a voice command. ... Speech recognition accuracy and/or speed may depend on a number of factors including ambient noise, user training and/or a number of "speech elements," e.g., voice commands, to be recognized. As used herein a "speech element" may be understood as one or more predefined words corresponding to a voice command and/or a data entry parameter, e.g., number, letter, and/or parameter name. A speech vocabulary may be understood as a finite number of predefined speech elements. For the wearable workspace 10, the number of speech elements may be based on desired activities. A speech vocabulary may be defined by a user (the user identifies the first action for the first verbal command and the second action for the second verbal command) and/or a speech element may be chosen based on relative ease of learning by a user and/or relative ease of detection and/or capture by a speech recognition module. For example, selecting, displaying, accessing and navigating in ETMs may require a relatively small number of commands (the user identifies the first action for the first verbal command and the second action for the second verbal command) which may increase speech recognition accuracy. Previc, para 37.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Previc, in view of Chakraborty and DT Series Technical Manual as applied to claim 23 above, and further in view of Birnbaum et al. (Patent No. US 7,890,336 B2, issued Feb. 15, 2011) hereinafter Birnbaum.

Regarding claim 24, which depends from claim 23 and recites:
wherein the content comprises a plurality of sequential portions of the content, the second portion of the content immediately follows the first portion of the content in the plurality of sequential portions of the content, 
Previc in view of Chakraborty and DT Series Technical Manual teaches the non-transitory computer storage medium of claim 23 from which claim 24 depends, including the first and second portions of the content. Previc teaches that, In general, the present disclosure describes a system and method that may allow a user to select, access, display and/or navigate through an electronic technical manual (ETM) in a hands-free manner (the content (interactive ETM) comprises a plurality of sequential portions of the content, the second portion of the content (the navigated to, paged down to, scrolled down to, second portion of content) immediately follows the first portion of the content in the plurality of sequential portions of the content). Previc, Abstract, para 15, 5-7. User inputs may include gestures, e.g., head movements, and/or speech data, e.g., voice commands. … For example, a navigation action in a displayed ETM may include: paging up and/or down, scrolling up and/or down, scrolling left and/or right, zooming in and/or out (the content (interactive ETM) comprises a plurality of sequential portions of the content, the second portion of the content (the navigated to, paged down to, scrolled down to, second portion of content) immediately follows the first portion of the content in the plurality of sequential portions of the content) etc. The action corresponding to the recognized user input may then be provided to a command interpreter/translator module configured to translate the action into an instruction corresponding to a mouse and/or keyboard command and/or to a data entry module configured to receive and store user data and/or narration. The instruction may then be provided to a display program that is displaying the ETM. The display program may then adjust the displayed ETM according to the instruction. Accordingly, the user may select, access and/or navigate in an ETM and/or enter and store data, hands-free, using gestures and/or voice commands without substantially adjusting his or her field of view, i.e., while maintaining the work piece in his or her field of view. Previc, Abstract, Fig 3, para 15, 5-7, 37, 45.  
Previc in view of Chakraborty and DT Series Technical Manual does not specifically disclose: 
and the first action with respect to the first user interface control element associated with the first portion of the content comprises setting the first user interface control element associated with the first portion of the content to indicate a completion of the first portion of the content.
However, Birnbaum teaches in the field related to systems and methods useful for assisting a user in the performance of tasks. More specifically, the inventive concepts relate to systems and methods for providing interactive and task sensitive assistance to the user in performance of such tasks. Birnbaum, col 1:13-17. Birnbaum teaches that, The user can speak a variety of commands, such as "I'm ready" or "Let's begin" to start the cooking process. At each step, the user speaks to the system naturally and unaffectedly, as he would to another human being. This way, the user is in control of the speed at which he moves through each step. An example of a transcript for a typical interaction between a user and the system is provided below: System: Welcome to The Interactive Cooking System. What do you want to cook today? [User selects recipe] System: Please wait. Preparing recipe. System: Let's get cookin'! User: I'm ready. System: Mix lime juice and chili powder in medium glass or plastic bowl. User: How much lime? System: You need 2 tablespoons of lime juice. User: Okay, now what? System: Stir in chicken until well coated. . . . System: Cover and refrigerate 1 hour. User: Wait, what? System: Cover and refrigerate 1 hour. User: Can you show me the ingredients? [Ingredients window pops up] User: Great thanks. [Ingredients window closes] (first action with respect to the first user interface control element (ingredients window) associated with the first portion of the content (ingredients portion of content) comprises 153AttyDktNo. 056262/555252LEGAL02/40429797v1setting the first user interface control element associated with the first portion of the content to indicate a completion of the first portion of the content (setting ingredients window associated with ingredients content portion to close indicating completion of ingredients content portion)) User: What's next? System: Heat wok or 12-inch skillet over high heat. There is help available for wok. User: What is that? [Video window pops up] User: [During video] Start over. [Video starts over] User: Thanks, that was helpful. [Video window closes] User: Ok, got it. System: Add 1 tablespoon of the oil. There is help available for add 1 tablespoon of the oil. User: How do I do that? [Video window pops up] User: [During video] Pause. [Video pauses] User: Play. [Video continues] User: Close. [Video window closes] . . . System: Remove chicken from wok. User: What was the last step again? System: Stir-fry 5 to 6 minutes or until chicken is no longer pink in center. User: What do I do now? . . . User: All done, thanks. [Cook window closes] System: Good job, it looks yummy! Birnbaum, Figs 1-4, col 3:38 – col 4:17, col 3:4-37, col 4:18-26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the interactive technical manual of Previc using the credentialled access and sign-in window login process user input of Chakraborty and the content of an electrical connector comprising a plurality of pins of DT Series Technical Manual and the interactive task assistant features providing the first action with respect to the first user interface control element associated with the first portion of the content comprises 153AttyDktNo. 056262/555252LEGAL02/40429797v1setting the first user interface control element associated with the first portion of the content to indicate a completion of the first portion of the content of Birnbaum, with a reasonable expectation of success, in order to limit, control and manage access to system content to users with valid login information and to enable providing technical manual content including electrical connector information and in order to assist and help a user perform tasks and facilitate a hands-free interaction, but also attending to the details of the task itself. Chakraborty, Figs 4, 14A, para 81-84, 75-86, 38. DT Series Technical Manual, p 1-13. Birnbaum, col 1:33-46, 13-32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumura (Pub. No. US 2001/0056384 A1) is considered relevant in disclosing Electronic Manual Delivery System and Method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144